UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

SHREVEPORT DIVISION
SANDY SMITH, JR. #544410 CIVIL ACTION NO. l6-cv-0121
VERSUS JUDGE FOOTE
KEITH DEVILLE MAGISTRATE JUDGE HORNSBY
J U D G M E N T

For the reasons assigned in the Report and Recommendation of` the Magistrate Judge
previously filed herein, and having thoroughly reviewed the record, including the written
response filed by Petitioner which is hereby construed as an objection, and concurring with
the findings of the Magistrate Judge under the applicable law;

lt is ordered that Petitioner’s Petition for Writ of Habeas Corpus is DENIED.

Rule ll of the Rules Governing Section 2254 Proceedings f`or the U.S. District
Courts requires the district court to issue or deny a certificate of appealability when it enters
a final order adverse to the applicant The court, after considering the record in this case
and the standard set forth in 28 U.S.C. Section 2253, denies a certificate of` appealability

because the applicant has not made a substantial showing of the denial of a constitutional

THUS DONE AND SIGNED at Shreveport, Louisiana, this the § §§ nfé_jday

of March, 2019. §

ELIZABETH E. F 8 0 TE
UNITED STATES D 2' ` JUDGE

right.

  

 

